NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 23 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ROGELIO CUEVAS ESPINOZA,                        No.    20-56236

                Petitioner-Appellant,           D.C. No.
                                                3:10-cv-00397-WQH-BGS
 v.

SHAWN HATTON, Warden,                           MEMORANDUM*

                Respondent-Appellee.

                   Appeal from the United States District Court
                     for the Southern District of California
                   William Q. Hayes, District Judge, Presiding

                            Submitted April 12, 2022**
                              Pasadena, California

Before: CALLAHAN and VANDYKE, Circuit Judges, and EZRA,*** District
Judge.

      Rogelio Espinoza filed this habeas petition arguing that trial counsel on his

state conviction for assault and mayhem was ineffective. On remand from the


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable David A. Ezra, United States District Judge for the
District of Hawaii, sitting by designation.
Ninth Circuit, Espinoza v. Spearman, 661 F. App’x 910 (9th Cir. 2016), the district

court held a four-day evidentiary hearing and determined that Espinoza’s proffered

witnesses were not credible, and that trial counsel’s performance was not deficient.

The district court denied Espinoza’s habeas petition but granted a certificate of

appealability, and Espinoza filed a timely notice of appeal. We have jurisdiction

and affirm.

      1. To the extent that the district court interpreted the Ninth Circuit’s

mandate as prohibiting consideration of evidence that was discovered post-remand

regarding trial counsel’s performance, Espinoza was not harmed. We

remanded the case for an evidentiary hearing on Espinoza’s ineffective assistance

of counsel claim pursuant to Strickland v. Washington, 466 U.S. 668 (1984),

including the credibility of witnesses Sylvia Escamilla, Espinoza’s mother-in-law,

and Miguel Rubio, Espinoza’s wife’s brother-in-law. Espinoza, 661 F. App’x at

915. Although the district court found that the mandate was limited to whether

trial counsel was deficient and Escamilla’s and Rubio’s credibility, the court

considered all the evidence proffered by Espinoza addressing trial counsel’s

performance. Thus, Espinoza has not shown that he was prejudiced by the district

court’s interpretation of the Ninth Circuit’s remand.

      2. Espinoza has not shown that he was denied effective assistance of

counsel based on his trial counsel’s alleged failure to investigate and call witnesses



                                          2
who would have testified that someone other than Espinoza shot Arturo Rivera.

Although the denial of a habeas petition is reviewed de novo, Merolillo v. Yates,

663 F.3d 444, 453 (9th Cir. 2011), the district court’s factual findings and

credibility determinations are reviewed for clear error. Lambert v. Blodgett, 393

F.3d 943, 946 (9th Cir. 2004).

      On remand, the district court held a four-day evidentiary hearing and

determined that Espinoza’s witnesses were not credible, and that Espinoza had not

shown that his trial counsel was ineffective. The district court noted that in her

initial statements to the police in 2001, Escamilla identified Espinoza as the

shooter and made no mention of another person, but at the hearing on remand she

testified that another person “dressed in black, wearing a black cowboy hat with

slanted eyes fired shots ‘all over the place’ after [Espinoza] left the scene.”

      The district court noted that in his initial statement to the police in 2001,

Rubio had stated that he was inside the building and that when he went outside, he

saw Arturo lying on the sidewalk. However, in his sworn declaration signed in

March 2009, Rubio stated that he saw someone other than Espinoza shoot Arturo

and that he told Espinoza’s trial counsel there was a second shooter but that he was

not asked to come to court. Rubio failed to appear at the evidentiary hearing. The

district court noted that the declaration failed to address the stark discrepancy

between his declaration and police interview and concluded that because Rubio



                                           3
was not available to be cross-examined, his declaration was inadmissible hearsay.

      Espinoza’s third witness, Daniel Alatorre, was 12 years old at the time of the

shooting in 2001 and was uncertain as to what he saw. He testified that he lived

across the street from the hall and that when he heard shots he went outside and

saw a man wearing a cowboy hat and a white shirt. On cross-examination,

Alatorre was unsure whether he was inside or outside at the time of the shooting,

whether there was one or two bursts of gunshots, and whether it was the man with

the cowboy hat that ran away and then was taken into police custody. The district

court did not find Alatorre credible.

      The district court noted that around ninety potential witnesses were

interviewed by the police about the shooting, eight witnesses stated that Espinoza

was shooting the gun, and no witness described a second shooter or anyone else

brandishing or using a gun. Espinoza’s trial counsel testified that he reviewed and

was familiar with all the police reports and that any important witness would have

been interviewed. The district court concluded that “there is no evidence in the

record that at the time [counsel] was preparing for trial there was any indication of

a second shooter or that any witness would have testified to seeing a second

shooter.” The court further noted that “any witness testimony at trial would have

conflicted with Petitioner’s own testimony that ‘there was only one gun,’ that he

‘never saw anybody else with a gun,’ and that he was ‘the only person with a



                                          4
gun.’”

         Espinoza has not shown that the district court’s findings are illogical,

implausible, or not supported by inferences drawn from the facts in the record.

United States v. Hinkson, 585 F.3d 1247, 1267 (9th Cir. 2009) (en banc). The

district court’s denial of the habeas petition is AFFIRMED.




                                             5